Order entered December 29, 2014




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-14-00898-CR

                           JOHN ANTHONY MARGETIS, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the County Criminal Court No. 9
                                    Dallas County, Texas
                           Trial Court Cause No. MB-1251720-K

                                              ORDER
        The Court GRANTS appellant’s December 23, 2014 motion to extend time to file his

amended brief. We ORDER the amended brief received on December 23, 2014 filed as of the

date of this order.

        The State’s brief is due within thirty days of the date of this order.

                                                        /s/    ADA BROWN
                                                               JUSTICE